For media inquiries: For investor relations inquiries: Meredith Ching Kevin L. Halloran 808.525.6669 808.525.8422 mching@abinc.com khalloran@abinc.com HOLD FOR RELEASE: 8:00 A.M. EASTERN STANDARD TIME Wednesday, February 4, 2009 A&B REPORTS NET INCOME OF $132.4 MILLION Modest Full-Year Decline; Early Year Real Estate Sales Bolster Results Honolulu (February 4, 2009)—Alexander & Baldwin, Inc. (NYSE:AXB, “Company”) today reported that net income for the full year 2008 was $132.4 million, or $3.19 per diluted share. Net income for the full year 2007 was $142.2 million, or $3.30 per diluted share. Revenue for the full year 2008 was $1,898.3 million, compared with revenue of $1,669.2 millionfor the full year 2007. Net income for the fourth quarter of 2008 was $23.9 million, or $0.58 per diluted share. Net income in the fourth quarter of 2007 was $36.4 million, or $0.85 per diluted share. Revenue for the fourth quarter of 2008 was $400.0 million, compared with revenue of $433.0 million in the same period of 2007. COMMENTS ON QUARTER & OUTLOOK “While many of the markets served by Alexander & Baldwin experienced an economic slowdown in 2008, our strong first half performance in development sales, strong property sales throughout the year and increased efficiency measures in our transportation segment enabled the Company to post a favorable full-year result, representing a modest 7 percent year-over-year decline in net income and 3 percent decline in diluted earnings per share,” said Allen Doane, chairman and chief executive officer. “We are pleased by this performance, but we recognize that our 2009 earnings prospects have been diminished. As a result, we will continue to take all necessary measures – cost containment and expense reduction, deferral of non-essential capital projects, preservation of cash, shoring up of our liquidity sources – to preserve our financial strength. The actions we are taking will give us the flexibility to capitalize on attractive opportunities as they arise, while remaining committed to a strong financial footing.” “The Ocean Transportation segment posted a 16 percent decline in operating profit in 2008 as compared to 2007, reflecting a considerable decline in container and auto volume, in line with the accelerated contraction of the Hawaii, Guam and China markets. In all of our trade lanes, vigorous focus on cargo mix, yield enhancement, fleet optimization and cost containment initiatives throughout the year partially offset the unexpectedly precipitous volume decline. Earnings from Matson Navigation’s stevedoring joint venture, which are a barometer for Asia-Pacific trade activity, were off significantly. In the fourth quarter, as the full thrust of the economic contraction took hold, volume dropped sharply, resulting in a 30 percent decline in Ocean Transportation operating profit.” “The Logistics Services segment, like Ocean Transportation, experienced lower volume levels in its service lines that negatively impacted operating profit by 15 percent for the year, although higher yields offset the lower volume to some degree. As well, higher expenses related to the ramp-up of Matson Global Distribution Services (“Matson Global”), including an acquisition, modestly impacted earnings but provide a solid foundation for growth in 2009. Matson Integrated Logistics’ fourth quarter operating profit was off from the prior year due to these same volume declines.” “Historically low sugar production levels resulting from a two-year drought led to a considerable loss of nearly $13 million in our Agribusiness segment. 2008 was the driest year on record with water deliveries to the fields at 50 percent of the previous 60-year average.” “Our Real Estate Leasing segment posted operating profit of approximately $48 million, a decline of 7 percent from the prior year, due primarily to higher depreciation expenses attributable to the net addition of 1.3 million square feet to our portfolio, mostly in industrial assets, and to modestly lower U.S. Mainland occupancy late in the year related to softened higher-margin office and retail demand. Fourth quarter results were 16 percent below 2007 levels. Still, average occupancy rates at our properties were at high levels, 98 and 95 percent in the Hawaii and mainland portfolios, respectively.” “Our Real Estate Sales operating profit in 2008 was very strong, 28 percent higher than 2007, resulting from a diversified mix of residential condominium sales (Oahu), commercial property sales (U.S. Mainland), and land/ground lease sales (Maui).
